Appeal by defendants Goetel Radish and Radspi Realty & Coal Corporation from an order made December 30, 1943, which granted the motion of the plaintiff to add as a party plaintiff the Phoenix Indemnity Company, and which permitted the plaintiff to serve an amended complaint in which the Phoenix Indemnity Company should be added as a party plaintiff. Order affirmed, with ten dollars costs and disbursements. The court had the right to bring in the Phoenix Indemnity Company as a party plaintiff under the circumstances of this case. (Wilton v. Radish, 266 App. Div. 974; Van der Stegen v. Neuss, Kesslein & Co., 270 1ST. Y. 55; National Mortgage Corp. v. Beering, 290 N. Y. 574; Weldon v. United States, 65 P. 2d 748.) Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ., concur. [See post, p. 987.]